Order entered October 18, 2012




                                            In The
                                      ~ourt    of ~peals
                             jfiftb iJBistritt of ~exas at iJBallas
                                      No. 05-12-00263-CV

                 JMJ ACQUISTIONS MANAGEMENT, LLC, Appellant

                                              v.
      TERRY L. PETERSON AND TEXAS WORKFORCE COMISSION, Appellee

                             On Appeal from the 95th District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-11-02746-D

                                           ORDER

       The Court has before it appellant's October I, 2012 motion to enlarge time to file

appellant's reply brief The Court GRANTS the motion and ORDERS that any reply brief be

filed by October 22, 2012.